Electronically Filed
                                                       Supreme Court
                                                       SCPW-15-0000515
                                                       27-JUL-2015
                                                       01:46 PM



                          SCPW-15-0000515


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  MICKEY A. MADDOX, Petitioner,


                                vs.



     THE HONORABLE RHONDA LOO, JUDGE OF THE CIRCUIT COURT OF

     THE SECOND CIRCUIT, STATE OF HAWAI'I, Respondent Judge,


                                and


                   STATE OF HAWAI'I, Respondent.



                       ORIGINAL PROCEEDING

              (CAAP-14-0001016; CIV. NO. 13-1-0900)


ORDER DENYING WITHOUT PREJUDICE APPLICATION FOR WRIT OF MANDAMUS

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of Petitioner Mickey A. Maddox’s 


“Application for Writ of Mandamus Directed to Judge Rhonda Loo,”


filed on July 10, 2015, and the record, it appears that


Petitioner is currently seeking identical relief in the circuit


court and, therefore, the requested writ of mandamus is not


appropriate at this juncture.   See Kema v. Gaddis, 91 Hawai'i

200, 204-05, 982 P.2d 334, 338-39 (1999) (a writ of mandamus is

an extraordinary remedy that will not issue unless the petitioner


demonstrates a clear and indisputable right to relief and a lack


of alternative means to redress adequately the alleged wrong or


obtain the requested action; it is meant to restrain a judge of


an inferior court who has exceeded his or her jurisdiction, has


committed a flagrant and manifest abuse of discretion, or has


refused to act on a subject properly before the court under


circumstances in which he or she has a legal duty to act). 


Accordingly,


          IT IS HEREBY ORDERED that the appellate clerks’ office


shall process the application for a writ of mandamus without


payment of the filing fee.


          IT IS HEREBY FURTHER ORDERED that the application for a


writ of mandamus is denied without prejudice.


          DATED: Honolulu, Hawai'i, July 27, 2015.

                              /s/ Mark E. Recktenwald


                              /s/ Paula A. Nakayama


                              /s/ Sabrina S. McKenna


                              /s/ Richard W. Pollack


                              /s/ Michael D. Wilson





                                2